 

SUPERIOR DRILLING PRODUCTS, INC.

AWARD OF RESTRICTED STOCK

 

In this Award, Superior Drilling Products, Inc. (the “Company”) grants to
[[FIRSTNAME]] [[LASTNAME]] (the “Participant”), Restricted Stock under the
Superior Drilling Products, Inc. 2015 Long Term Incentive Plan (“Plan”). This
Award of Restricted Stock is governed by the terms of this Award document and
the Plan. All capitalized terms not defined in this Award shall have the meaning
of such terms as provided in the Plan.

 

  1. The “Date of Grant” is [[GRANTDATE]].         2. The total number of shares
of Restricted Stock granted is [[SHARESGRANTED]].         3. The Vesting Dates
for the Restricted Stock granted in this Award are as follows:

 

Subject to item 4 below, Participant shall not become vested in any of the
Restricted Stock granted unless he or she is continuously providing Services to
the Company or an Affiliate from the Date of Grant through the applicable
Vesting Date, and Participant may not sell, assign, transfer, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise dispose of any Restricted Stock
until such Restricted Stock become Vested as provided herein. The transfer
restrictions and substantial risk of forfeiture imposed in the foregoing
sentence shall lapse on the following applicable dates (each a “Vesting Date”):
as to 33.3% of the Restricted Stock on the first anniversary of the Grant Date,
33.3% of the Restricted Stock on the second anniversary of the Date of Grant,
and 33.4% on the third anniversary of the Date of Grant. The Restricted Stock as
to which such restrictions so lapse are referred to as “Vested.”

 

4. Termination of Employment/Engagement. Voluntary or involuntary termination of
the Participant as an Employee/Consultant of the Company and its Affiliates
shall affect Participants rights under the Restricted Stock Award as follows:

 

(a) Termination for Cause or Breach of Noncompetition or Confidentiality
Agreement. The non-vested portions of the Award shall expire on 12:01 a.m. (CST)
on the date of termination of employment/engagement or the date of the breach,
as applicable.

 

(b) Death or Disability. If Participants employment/engagement is terminated by
death or Disability (as determined by the Committee at the time of such
termination as a member of the Company’s Board of Directors), then the unvested
portion of any Award shall be forfeited and terminated.

 

(c) Other Involuntary Termination. If Participant’s employment with the Company
and its Affiliates is terminated by the Company for any reason other than for
Cause, death or Disability, then (i) the non-vested portion of the Award shall
immediately expire on the date of termination.

 

(d) Other Voluntary Termination. If Participant’s employment with the Company
and its Affiliates is terminated by the Participant for any reason other than
for death or Disability, then the non-vested portion of the Award shall
immediately expire on the date of termination.

 

(e) Change in Control. Notwithstanding the vesting provisions in this Agreement,
in the event of a “Change in Control” of the Company, vesting of the Award shall
be accelerated and the entire Award shall automatically become 100% vested as of
the day of the Change in Control date and the Award shall otherwise be affected
as provided in the Plan.

 

 

 

 

5. Other Terms and Conditions:

 

(f) No Fractional Shares. All provisions of this Award concern whole shares of
Stock. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share.

 

(g) Not an Employment or Service Agreement. This Award is not an employment
agreement, and this Award shall not be, and no provision of this Award shall be
construed or interpreted to create any right of Participant to continue
employment with or provide Services to the Company or any of its Affiliates.

 

(h) Independent Tax Advice and Acknowledgments. Participant has been advised and
Participant hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this Award, the grant of the
Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code. Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions of the Plan and this Award.

 

(i) Notices. All notices under this Award shall be delivered electronically to
the parties at their respective email addresses or set forth through their use
of the provided Certent/Maxim portal account. Notices shall be effective upon
receipt.

 

(j) No Guarantee of Tax Consequences, Legal Consult. The Company and the
Committee make no commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Award.

 

(k) Severability. In the event that any provision of this Award shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Award, and the
Award shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.

 

(l) Supersedes Prior Agreements. This Award shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Participant regarding the grant of the Restricted Stock covered by this
Award.

 

(m) Counterparts. This Award may be executed in multiple original counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

 

The Restricted Stock granted hereunder will be subject to all applicable
federal, state and local taxes domestic and foreign taxes and withholdings
required by law. The Participant hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Award.

 

 

 

 

  PARTICIPANT:         Signature: [[SIGNATURE]]   Date:         SUPERIOR
DRILLING PRODUCTS, INC         By: Annette Meier   Title: Chief Operating
Officer   Signature: On File         Date: [[SIGNATURE_DATE]]

 

 

 

 

